Citation Nr: 1759714	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-25 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The appellant had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the North Carolina Air National Guard from May 1978 to February 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal was remanded in January 2017 in order to afford the appellant a Board hearing as requested on her July 2013 VA Form 9.  The appellant was scheduled for a hearing in October 2017 but, in September 2017, her attorney withdrew her request for a hearing.  As such, the appeal was returned to the Board for adjudication.  

For reasons explained below, additional evidentiary development is required in this case.  As such, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking service connection for an acquired psychiatric disability, which has been variously diagnosed as a depressive disorder, PTSD, and generalized anxiety disorder.  See e.g., VA and private treatment records dated December 2009 and January 2013.  She has asserted that her current psychiatric disability was incurred as a result of military sexual trauma that occurred in approximately March 1979, while she was on INACDUTRA.  

The Board finds the Veteran's reports of the in-service assault are credible, as she has provided a consistent report of the in-service sexual trauma and there is evidence showing she gave birth to a child shortly thereafter and that the child died as a result of syphilis.  

The evidentiary record contains a medical opinion that purports to relate the appellant's PTSD to her military sexual trauma.  See February 2010 statement from LCSW Lyle.  However, given the varying psychiatric diagnoses of record and the fact that the appellant has not been afforded a VA examination in conjunction with this appeal, the Board finds that VA must provide an examination and obtain a medical opinion that addresses the likely etiology of the Veteran's acquired psychiatric disability, however diagnosed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for a VA mental health examination.  After examining the entire record, the examiner should provide the following opinions:

(a) Identify all psychiatric disabilities manifested since October 2009.  In rendering this opinion, the VA examiner should address whether any previous diagnoses were incorrect, if applicable.

The examiner must state specifically whether the Veteran has a diagnosis of PTSD under DSM-5 criteria.  In rendering this opinion, the VA examiner should accept as true that the appellant's military sexual trauma occurred as she reports.  

(b) For each psychiatric disability identified above, opine whether it is at least as likely as not (50 percent or higher degree of probability) that the disability was incurred during or as a result of the appellant's ACDUTRA or INACDUTRA, including specifically as a result of her military sexual trauma? 

(c) With regard to the diagnosis of PTSD, provide an opinion as to whether the Veteran's symptoms are related to her military sexual trauma.

(d) A rationale must be provided for each opinion offered.  

2. Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




